—Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered August 14, 1997, convicting defendant, after a jury trial, of robbery in the first and second degrees and assault •in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, 20 years to life, and 12 years to life, respectively, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the summation were responsive to credibility issues raised by defendant and did not deprive defendant of a fair trial, particularly in light of the overwhelming evidence of his guilt (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Williams, Mazzarelli, Rubin and Friedman, JJ.